DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/23/2020 has been entered.  Claims 1-2 and 4-26 are pending in the application.  Claim 3 has been cancelled.  The amendments to the claims and specification have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 10/02/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-2, 5, 8, 11-12, and 14-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawulski et al. (WO 2015/007820).
Regarding claim 1, Pawulski discloses an injection device (see Fig. 1) comprising: a. a housing (10) having a longitudinal axis (longitudinal axis through center of 10); b. a dose selector (80) capable of being rotated about said longitudinal axis with respect to said housing (10) by a user to set a dose of medicament to be ejected from the injection device (see page 19 lines 23-25) c. a spring (90) capable of storing energy necessary for ejecting the dose of medicament from the injection device, wherein the spring (90) is coupled to the dose selector (80) such that a charging force can be transferred from the dose selector (80) to the spring (90) to increase the energy stored by the spring (90) (see page 19 lines 23-25); d. a ratchet arrangement (130, 132, and 44) moveable between an engaged state (prior to depressing injection button 70) in which the spring (90) is limited from unwinding from a currently selected dose (see page 17 lines 23-24) and a disengaged state (after depressing injection button 70) in which the spring (90) is able to unwind (see page 22 lines 7-8); and e. a drive assembly including a plunger element (30) comprising a lead screw (30 is a lead screw) concentrically arranged within and rotationally fixed with respect to a rotatable drive sleeve (60) (note: sleeve 60 is splined to driver 40 (see page 15 lines 17-18), which is rotationally fixed by teeth to the lead screw 30 (see page 15 lines 4-6)) and capable of providing an axial force for ejecting a dose of medicament from the injection device (see page 22 lines 2-9), via a force path extending between the spring (90) and the plunger element (30), wherein the drive assembly further comprises f. a drive clutch (40) 

Regarding claim 2, Pawulski discloses the injection device of claim 1 wherein the ratchet arrangement (130, 132, and 44) comprises a radially-flexible ratchet arm (131) and teeth (82) on an internal surface of the housing (10) (teeth 82 are pressed against inner surface of housing 10, see Fig. 4).

Regarding claim 5, Pawulski discloses the injection device of claim 1 wherein said drive clutch (40) comprises a drive clutch component (46) having splines on a rear face thereof (see page 15 lines 17-18), the splines being engageable with splines (62) on a front face of said drive sleeve (60) during forward movement of said drive sleeve (60) (see page 15 lines 17-18).

Regarding claim 8, Pawulski discloses an injection device (see Fig. 1) comprising: a. a housing (10) having a longitudinal axis (longitudinal axis through center of 10); b. a dose selector (80) capable of being rotated about said longitudinal axis with 

Regarding claim 11, Pawulski discloses the injection device of claim 8 wherein the spring (90) is fixed at one end to said housing (10) (see page 13 lines 29-33) and fixed at another end to a rotatable drive sleeve (80) (via intermediate drive clutch 40).

Regarding claim 12, Pawulski discloses the injection device of claim 11, wherein the drive assembly further comprises a drive shaft (50) engageable with said drive sleeve (60) to drive the plunger element (30) (see page 15 lines 20-21).

Regarding claim 14, Pawulski discloses the injection device of claim 12, wherein said drive plate (43/44/45) comprises a further set of splines (45) configured to engage splines on said drive shaft (50) (splines of 45 engage teeth 84 which engage splines of shaft 50) (see page 16 lines 15-21).

Regarding claim 15, modified Pawulski discloses the injection device of claim 14, wherein said further set of splines (45) is on an outer surface of said drive plate (43, 44, and 45) and said drive shaft splines (splines of 50) are on an internal surface thereof.

Regarding claim 16, Pawulski discloses the injection device of claim 1 wherein the drive clutch (40) is moveable from the disengaged state (see Fig. 4, page 15 lines 9-10) to the engaged state (see page 15 lines 4-6) before the ratchet arrangement (130, 132, and 44) begins to move from the engaged state (prior to depressing injection button 70, see page 17 lines 23-24) to the disengaged state (after depressing injection button 70, see page 22 lines 7-8).

Regarding claim 17, Pawulski discloses the injection device of claim 1 wherein the spring (90) is a torsion spring and the charging force transferred to the spring (90) is a charging torque (see page 19 lines 27-30).

Regarding claim 18, Pawulski discloses the injection device of claim 17 wherein the drive assembly has a rotational to axial coupling, where the drive assembly is rotationally drivable by the torsion spring (90) (see page 22 lines 7-8) and is arranged to provide an axial force for ejecting the dose from the injection device (see page 15 lines 6-7).

Regarding claim 19, Pawulski discloses the injection device of claim 1 wherein, when the drive clutch (40) is in the engaged state (see page 15 lines 4-6), the spring (90) is coupled to the plunger element (30) via one or more intermediate components (42) capable of transmitting the charging force (see page 22 lines 7-8) (spring 90 rests in aperture 42 of driver 40).

Regarding claim 20, Pawulski discloses the injection device of claim 1 wherein said drive assembly (consisting of plunger element 30 and drive clutch 40) is concentrically arranged about said longitudinal axis (longitudinal axis through center of housing 10).

Regarding claim 21, Pawulski discloses the injection device of claim 20 wherein said plunger element (30) is radially outward of said drive clutch (40) (plunger element 30 has a flange 31 which extends radially outward of drive clutch 40).

Regarding claim 22, Pawulski discloses the injection device of claim 20 wherein said plunger element (30) is radially inward of said drive clutch (40) (plunger element 30 is radially inward of drive clutch 40, especially flange 46 of drive clutch 40).

Regarding claim 23, Pawulski discloses the injection device of claim 1 further comprising a medicament container (170).

Regarding claim 24, Pawulski discloses the injection device of claim 23 wherein the medicament container (170) comprises a pre-filled syringe or cartridge (see page 14 lines 10-12).

Regarding claim 25, Pawulski discloses the injection device of claim 23 further comprising a medicament contained in the medicament container (170) (see page 6 lines 30-32).

Regarding claim 26, Pawulski discloses the injection device of claim 25 wherein the medicament is selected from the group comprising; antipsychotic substances including risperidone, hormones, antitoxins, substances for the control of pain, immunosuppressives, substances for the control of thrombosis, substances for the control or elimination of infection, peptides, proteins, human insulin or a human insulin analogue or derivative, polysaccharide, DNA, RNA, enzymes, antibodies, oligonucleotide, antiallergics, antihistamines, anti-inflammatories, corticosteroids, disease modifying anti-rheumatic drugs, erythropoietin, or vaccines, for use in the treatment or prevention of rheumatoid arthritis, psoriatic arthritis, ankylosing spondylitis, ulcerative colitis, hormone deficiency, toxicity, pain, thrombosis, infection, diabetes mellitus, diabetic retinopathy, acute coronary syndrome, angina, myocardial infarction, atherosclerosis, cancer, macular degeneration, allergy, hay fever, inflammation, anaemia, or myelodysplasia, or in the expression of protective immunity (see pages 7-10),

Claims 1-2, 4-13, 16-20, and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohlbrenner et al. (US Patent Application Publication No. 20090254035).
Regarding claim 1, Kohlbrenner discloses an injection device comprising: a housing (20) having a longitudinal axis; a dose selector (60) capable of being rotated about said longitudinal axis with respect to said housing (20) by a user to set a dose of medicament to be ejected from the injection device (see paragraph [0068]); a 

Regarding claim 2, Kohlbrenner discloses the injection device of claim 1 wherein the ratchet arrangement (240 and 260) comprises a radially-flexible ratchet 

Regarding claim 4, Kohlbrenner discloses the injection device of claim 1 wherein the drive assembly includes a drive shaft (120) intermediate said spring (310) and said drive sleeve (110) and wherein said drive sleeve (110) comprises splines (111) engageable with splines (124) on said drive shaft (120) (see paragraphs [0075]-[0077]).

Regarding claim 5, Kohlbrenner discloses the injection device of claim 1 wherein said drive clutch (230) comprises a drive clutch component (120) having splines (124) on a rear face thereof, the splines (124) being engageable with splines (111) on a front face of said drive sleeve (110) during forward movement of said drive sleeve (110) (see paragraphs [0075]-[0077]).

Regarding claim 6, Kohlbrenner discloses the injection device of claim 5 wherein, when the drive clutch (230) is in its disengaged state (at least some of couplings K1-3 still locked), the drive clutch component (120) is rotationally fixed with respect to the housing (20) (see paragraph [0128]).

Regarding claim 7, Kohlbrenner discloses the injection device of claim 5 wherein forward movement of said drive sleeve (110) is capable of disengaging 

Regarding claim 8, Kohlbrenner discloses an injection device comprising: a housing (20) having a longitudinal axis; a dose selector (60) capable of being rotated about said longitudinal axis with respect to said housing (20) by a user to set a dose of medicament to be ejected from the injection device (see paragraph [0068]); a spring (310) capable of storing energy necessary for ejecting the dose of medicament from the injection device (see paragraph [0068]), wherein the spring (310) is coupled to the dose selector (60) such that a charging force can be transferred from the dose selector (60) to the spring (310) to increase the energy stored by the spring (310); a ratchet (240 and 260) arrangement moveable between an engaged state in which the spring (310) is limited from unwinding from a currently selected dose and a disengaged state in which the spring (310) is able to unwind (see paragraphs [0100]-[0101 ]); and a drive assembly including a plunger element (90) capable of providing an axial force for ejecting a dose of medicament from the injection device, via a force path extending between the spring (310) and the plunger element (90) (see paragraph [0074]), wherein the drive assembly further comprises a drive clutch (230) moveable from a disengaged state (at least some of couplings K1-3 still locked) in which said force path from the spring (310) to the plunger element (90) is interrupted and an engaged state (couplings K1 and K2 both unlocked) in which said force path is continuous and the drive assembly can provide the axial force for ejecting a dose of medicament from the injection device, wherein the ratchet arrangement (240 and 260) comprises a ratchet component 

Regarding claim 9, Kohlbrenner discloses the injection device of claim 8 wherein said dose selector (60) includes splines for disengaging said ratchet arrangement (240 and 260) (i.e. dose selector 60 has grooves (forming “splines”) which allow axial displacement (“disengagement”) of 260 of ratchet arrangement (see Fig. 15, paragraphs [0098]-[0099]).

Regarding claim 10, Kohlbrenner discloses the injection device of claim 9 wherein said ratchet component (240) is capable of interacting with both the splines (grooves of 60 form splines) on the dose selector (80) and the splines (i.e. “serrated”) on the drive plate (260) (see paragraph [0099]).

Regarding claim 11, Kohlbrenner discloses the injection device of claim 8, wherein the spring (310) is fixed at one end to said housing and fixed at another end to a rotatable drive sleeve (231, sleeve 231 is part of 230 which is rotatable - see paragraph [0124]).

Regarding claim 12, Kohlbrenner discloses the injection device of claim 11, wherein the drive assembly further comprises a drive shaft (210) engageable with said drive sleeve (231) to drive the plunger element (90) (see paragraph [0124]).

Regarding claim 13, Kohlbrenner discloses the injection device of claim 12, wherein the plunger element (90) comprises a hollow plunger concentrically arranged around said drive shaft (210) (see Fig. 3).

Regarding claim 16, Kohlbrenner discloses the injection device of claim 1, wherein the drive clutch (230) is moveable from the disengaged state (at least some of couplings K1-3 still locked) to the engaged state (couplings K1 and K2 both unlocked) before the ratchet arrangement (240 and 260) begins to move from the engaged state (spring 310 cannot unwind) to the disengaged state (spring 310 can unwind) (see paragraph [0128]).

Regarding claim 17, Kohlbrenner discloses the injection device of claim 1 wherein the spring (310) is a torsion spring and the charging force transferred to the spring (310) is a charging torque (see paragraph [0068]).

Regarding claim 18, Kohlbrenner discloses the injection device of claim 17 wherein the drive assembly has a rotational to axial coupling, where the drive assembly is rotationally drivable by the torsion spring (310) and is arranged to provide 

Regarding claim 19, Kohlbrenner discloses the injection device of claim 1 wherein when the drive clutch (230) is in the engaged state (couplings K1 and K2 both unlocked), the spring (310) is coupled to the plunger element (90) via one or more intermediate components (120 and 190) capable of transmitting the charging force (see paragraph [0128]).

Regarding claim 20, Kohlbrenner discloses the injection device of claim 1 wherein said drive assembly (comprising plunger element 90 and drive clutch 230) is concentrically arranged about said longitudinal axis (see Fig. 3).

Regarding claim 22, Kohlbrenner discloses the injection device of claim 20 wherein said plunger element (90) is radially inward of said drive clutch (230) (see Fig. 3).

Regarding claim 23, Kohlbrenner discloses the injection device of claim 1 further comprising a medicament container (40) (see paragraph [0067]).

Regarding claim 24, Kohlbrenner discloses the injection device of claim 23, wherein the medicament container (40) comprises a pre-filled syringe or cartridge (see paragraph [0067]).

Regarding claim 25, Kohlbrenner discloses the injection device of claim 23, further comprising a medicament contained in the medicament container (40) (see paragraph [0067]).

Regarding claim 26, Kohlbrenner discloses the injection device of claim 25 wherein the medicament is selected from the group comprising: antipsychotic substances including risperidone, hormones, antitoxins, substances for the control of pain, immunosuppressives, substances for the control of thrombosis, substances for the control or elimination of infection, peptides, proteins, human insulin or a human insulin analogue or derivative, polysaccharide, DNA, RNA, enzymes, antibodies, oligonucleotide, antiallergics, antihistamines, anti-inflammatories, corticosteroids, disease modifying anti-rheumatic drugs, erythropoietin, or vaccines, for use in the treatment or prevention of rheumatoid arthritis, psoriatic arthritis, ankylosing spondylitis, ulcerative colitis, hormone deficiency, toxicity, pain, thrombosis, infection, diabetes mellitus, diabetic retinopathy, acute coronary syndrome, angina, myocardial infarction, atherosclerosis, cancer, macular degeneration, allergy, hay fever, inflammation, anaemia, or myelodysplasia, or in the expression of protective immunity (see paragraph [0003]).

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.

Applicant also argues that the plunger element/lead screw of Pawulski is not concentrically arranged within the drive sleeve.  However, as shown in Figure 1, the bottom portion of plunger element/lead screw 30 is concentric within the top portion of drive sleeve 60.  Therefore, this satisfies the claimed language.
Applicant also argues that the drive clutch 40 of Pawulski does not have splines on a rear face thereof for engaging the drive sleeve.  However, Pawulski discloses that drive clutch 40 is splined via component 46 to drive sleeve 60 (Fig. 2, page 15 lines 17-
Applicant also argues that Pawulski fails to disclose a drive plate.  However, the Examiner interprets the “drive plate” broadly as some plate-like structure that is involved in providing a “driving” mechanism.  The Applicant provided no reason as to why structures 43/44/45 cannot be considered a “drive plate”.
Applicant also argues that Pawulski fails to disclose that the drive plate comprises a further set of splines to engage splines on a drive shaft.  However, as described in the Non-Final Rejection and as re-written in the rejection of claim 14 above, drive plate 43/44/45 comprises splines 45 which engage drive shaft 50 (Pawulski page 16 lines 15-21).  Element 40 is not the drive shaft used in the rejection as suggested in page 11 of the Remarks.
Applicant also argues that Kohlbrenner fails to disclose a ratchet arrangement moveable between an engaged state in which the spring is limited from unwinding from a currently selected dose and a disengaged state in which the spring is able to unwind.  However, the claims do not specify how the ratchet arrangement must move from engaged to disengaged.  In other words, there is nothing recited in the claims to prevent an intermediate coupling such as K3 from aiding in the transition between engagement and disengagement.  Kohlbrenner discloses that the ratchet arrangement works together with couplings K1-K3 in order to transfer force throughout the device for dose injection (Kohlbrenner [0119]).  Without further language to limit how the ratchet arrangement moves from engagement to disengagement and how the spring is limited from and then capable of unwinding, the Kohlbrenner rejection remains satisfactory.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783